COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re The State of Texas, ex rel. Kim Ogg, Harris County
                              District Attorney

Appellate case number:        01-20-00612-CR
                              01-20-00617-CR

Trial court case number:      1680890
                              1680898

Trial court:                  228th District Court of Harris County

        On September 1, 2020, relator, the State of Texas, ex rel. Kim Ogg, Harris County
District Attorney, filed a petition for writ of mandamus challenging an oral order of the
trial court made during an August 31, 2020 hearing, in which respondent adopted a prior
order by visiting judge, the Honorable Leslie Yates, granting real party in interest, Thomas
Wood’s, motion to compel production of an investigative report pursuant to Article 39.14
of the Texas Code of Criminal Procedure.
      The trial court’s discovery order requires relator to produce the investigative report
on or before Friday, September 4, 2020. In conjunction with its petition for writ of
mandamus, relator also filed an “Emergency Motion for Temporary Relief to Stay
Proceedings” in trial court cause numbers 1680890 and 1680898.
       Relator’s motion for emergency relief is granted. Enforcement of the trial court’s
discovery order requiring production of the investigative report on or before Friday,
September 4, 2020 is stayed. The stay is effective until disposition of relator’s petition for
a writ of mandamus or further order of this Court.
        The Court requests a response to the petition for a writ of mandamus from real
parties in interest. The response if any, is due no later than twenty days from the date of
this order.
       It is so ORDERED.
Judge’s signature: __/s/ Terry Adams_____________________________________
                    Acting individually  Acting for the Court

Date: __September 1, 2020____________________




                                      2